309 S.E.2d 239 (1983)
NORTH CAROLINA ex rel. Charles E. HORNE, Individually, and upon behalf of all others similarly situated, for the benefit of the City of Charlotte and the County of Mecklenburg, North Carolina
v.
Betty CHAFIN, Harvey Gantt, Milton Short, Pat Locke, Don Carroll, Charles Danelly, Ron Leeper, Dr. Laura Frech, Minette Trosch, George Selden, Thomas Cox, Jr., Individually, and as Members of the Charlotte City Council, Kenneth R. Harris, Individually, and as Mayor of the City of Charlotte, Edwin H. Peacock, Ann Thomas, Elisabeth Hair, W. Thomas Ray, Individually, and as Members of the Board of County Commissioners of the County of Mecklenburg, the Charlotte Chamber of Commerce, a Corporation.
No. 304PA83.
Supreme Court of North Carolina.
December 6, 1983.
Hugh Joseph Beard, Jr., Washington, D.C., for plaintiff-appellant.
Frank B. Aycock, III, Charlotte, for the defendant appellees, Chafin, Gantt, Short, Locke, Carroll, Danelly, Leeper, Frech, Trosch, Selden, Cox, and Harris.
Ruff, Bond, Cobb, Wade & McNair by James O. Cobb and Marvin A. Bethune, Charlotte, for defendants-appellees, Hair, Peacock, Ray and Thomas.
Helms, Mullis & Johnston by Robert B. Cordle, Charlotte, for defendant-appellee, The Charlotte Chamber of Commerce.
PER CURIAM.
The plaintiff brought this action against the defendants alleging that they illegally used tax funds to pay for a reception for members of the General Assembly and others. The plaintiff contends that these funds were used for the purpose of lobbying members of the General Assembly in an effort to induce them to pass legislation affecting the City of Charlotte and Mecklenburg County which legislation was contrary to the plaintiff's beliefs.
The defendants, city council and chamber of commerce members, filed motions under Rule 12(b)(6) to dismiss for failure to state *240 a claim for relief. The plaintiff and the defendant county commissioners filed motions for summary judgment. After considering all materials filed during discovery and the arguments of counsel, the trial court treated the motions to dismiss under Rule 12(b)(6) as motions for summary judgment and granted summary judgment in favor of all of the defendants. The Court of Appeals affirmed.
It is not necessary that this Court consider or pass upon each of the statements contained in the opinion of the Court of Appeals in order to affirm the result reached therein. The holding of the Court of Appeals affirming summary judgment for the defendants by the trial court is
AFFIRMED.